DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 18 February 2022 has been entered. Claims 8-9 and 11-14 are pending in this application and examined herein.

Status of Previous Rejections
The rejections under 35 U.S.C. 112 (a) to claims 8-9, 11-14 are withdrawn in view of the amendments to claim 8.
The rejections under 35 U.S.C. 112 (b) to claims 8-9, 11-14 are withdrawn in view of the amendments to claims 8 and 11.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Queneau et al (US 6270554 B1) hereinafter Queneau, in view of Lee et al (KR 100425554 B1, English machine translation and original document), hereinafter Lee. 
Regarding claim 8, Queneau teaches a continuous nickel matte converter for production of low iron containing nickel-rich matte with improved cobalt recovery (Title), where a continuous nickel matte converter (providing a converter furnace; Col. 3, lines 43-44) is fed in one embodiment nickel-cobalt-copper matte, siliceous flux and optionally recycled nickel-rich materials (charging slag formers and one or more of copper matte, copper-nickel matte, and impure alloy into the converter furnace; Col. 6, lines 20-28). Queneau further teaches the converter comprises a converter bath (Col. 1 lines 62-63) and lancing of feed may be conducted with any appropriate gas, e.g., nitrogen, air or oxygen so partial oxidation of the feed occurs in the atmosphere (injecting an oxidizing gas into the converter furnace to smelt the charge in oxidizing conditions, Col. 6, lines 28-31). Queneau further teaches that an intermediate produce of less than about 1% iron matte may be oxygen top-blown to produce crude nickel metal (obtaining a molten bath comprising a crude metal phase, separating the crude metal phase from the cobalt-bearing slag; Col. 7, lines 47-49) and a step of nickel matte/cobaltiferous mush separation including the separation of the supernatant [cobaltiferous] mush from the high grade nickel-cobalt or nickel-cobalt-copper matte (a process for the recovery of cobalt from cobalt- bearing materials, obtaining a cobalt-bearing slag… separating the crude metal phase from the cobalt-bearing slag; Col. 7, lines 40-47). Queneau further teaches the obtaining of a cobalt-bearing slag and the control of oxygen partial pressures in different regions of the furnace is essential to formation of the matte and discharge slag (adjusting the amount of oxidizing gas; Figure, Col. 7 lines 24-31). Queneau further teaches a discharge slag is produced containing less than 25% of the cobalt (Col. 10 lines 33-35). The Examiner notes this necessitates by the principle of the conservation of mass that more than 75% of the cobalt must end up in some combination of the remaining output products, in other words within the cobaltiferous mush, the high-grade nickel-matte, and/or the high sulfur dioxide-containing gas (Col. 3 lines 57-59). Queneau further teaches maximizing cobalt recovery from the cobaltiferous mush (Col. 9 lines 26-27). Queneau is silent to wherein more than 90% by weight of the cobalt present in the cobalt-bearing materials is recovered in the cobalt-bearing slag, and does not teach wherein the cobalt-bearing materials comprise secondary batteries, spent batteries, or their scrap.
Lee teaches a high-temperature treatment to recover valuable metals from spent lithium ion batteries (Title) using a high temperature heat treatment step at 1350 ° C where cobalt is selectively concentrated in the slag (Disclosure Tech-Solution, paragraph 15). The recovery rate of cobalt was 95.9%, with this fraction ending up in the oxide powder (more than 90% by weight of the cobalt present in the cobalt-bearing materials is recovered in the cobalt-bearing slag; Example 1, paragraphs 11-12 (translation), Table 2 (original document)). Lee teaches valuable metals such as cobalt can be easily and safely extracted from the waste lithium ion battery, and the components can be extracted and recycled, thereby reducing cost, is also effective in preventing natural environmental pollution (Advantageous Effects, paragraph 1). 
Queneau and Lee both are drawn to methods for recovering cobalt through pyrometallurgical process. In light of the teachings of Queneau and Lee discussed above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used cobalt-containing batteries as the raw material of Queneau, as Lee teaches the valuable metal to be easily and safely extracted, reducing cost and preventing environmental pollution. It would have been further obvious to modify the process taught by Queneau to incorporate the high-temperature treatment of Lee to recover more than 90% by weight of the cobalt present in the cobalt-bearing materials in the cobalt-bearing slag, with the predictable benefit of recovering more cobalt. Recovering more cobalt is in line with the goals of Queneau, as Queneau teaches maximizing the recovery of cobalt from the cobaltiferous mush, where one of ordinary skill would recognize that increasing the amount of cobalt from the cobalt-bearing material that ends up in the cobaltiferous mush would further maximize the cobalt recovery.

Claim 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Queneau in view of Lee as applied to claim 8, and further in view of Nakabe (US 4108638 A), hereinafter Nakabe.
Regarding claim 11, modified Queneau teaches all the limitations of claim 8 as set forth above. Modified Queneau teaches the production of a cobalt-bearing slag, but does not teach wherein the cobalt in the cobalt-bearing slag amounts to between 2% and 20% by weight.
Nakabe teaches a process for treating a molten mixture from the smelting of materials containing copper, nickel, and/or cobalt (Column 2, lines 16-26) to separate copper, nickel, and cobalt from the molten mixture (Abstract). Nakabe teaches in Example 5 a copper matte was melted and bessemerized with addition of silica sand, and the resulting slag was discharged when most of the iron in the matte was oxidized, and blowing was resumed until a sample of the molten copper wormed during solidification, then the finished crude copper was discharged, and the operating temperature was about 1,250 °C (Col. 10 lines 21-33). Nakabe further teaches in Example 9 a copper matte was treated similarly to Example 5, which produced a cobalt slag with a composition weight percent of 7.2% cobalt (wherein the cobalt in the cobalt-bearing slag amounts to between 2% and 20% by weight; Table 8, Col. 11 lines 45-54). Nakabe describes an advantage of the process operated in this manner is found in that cobalt can be recovered economically from molten slag (Col. 8 lines 35-37). 
Both Nakabe and modified Queneau are drawn to inventions that include smelting of a copper matte to recover cobalt. In light of the teachings of modified Queneau and Nakabe discussed above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Queneau in view of Lee to bessemerize with the addition of silica sand, discharge the resulting slag when most of the iron in the matte is oxidized, and resume blowing until a sample of the molten copper worms during solidification, discharging finished crude copper, and use an operating temperature of about 1,250 °C so that the cobalt in the cobalt-bearing slag amounts to between 2% and 20% by weight in order to recover cobalt economically from the slag as taught by Nakabe.
Regarding claims 12 and 14, Queneau teaches a process for the recovery of cobalt from cobalt- bearing materials according to claim 8, but does not teach wherein the step of recovering cobalt and copper from the cobalt-bearing slag comprises a reducing smelting operation.
Lee teaches in Example 1 a battery containing among other component[s], a copper plate, which is a raw material for high temperature treatment [u]sed (Example 1, paragraph 1), and when a battery containing copper is heated to a high temperature of 1500 ° C or higher, copper melts to form molten metal (Example 1, paragraph 3) but after cooling copper ends up as an oxide (Example 1, paragraphs 6-7). Table 2 shows 63.6% of the copper ends up in the slag.
Nakabe teaches the formation of a scum containing nickel which also contains copper in an amount comparable to that of nickel, and it may be smelted under reducing conditions to extract the copper and nickel as an alloy which may be treated by the present process for separating copper and nickel (recovering cobalt and copper from the cobalt-bearing slag comprises a reducing smelting operation; Col. 6 lines 47-51). 
Nakabe teaches that it is an advantage of the present process that cobalt can be recovered economically from molten slag (Col. 8 lines 5-37). Nakabe is drawn to a process for extracting nickel, cobalt, and/or copper from slag from copper smelting and/or nickel smelting, while Queneau in view of Lee teaches a nickel smelting process which produces a slag containing copper and cobalt and that the slag should be further processed. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Queneau in view of Lee to utilize the nickel, cobalt, and copper separating process of Nakabe to recover cobalt and copper from the cobalt-bearing slag with a reducing smelting operation in order to recover cobalt economically from the slag as taught by Nakabe.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Queneau in view of Lee as applied to claim 8, and further in view of Young et al (US 6471743 B1), hereinafter Young.
Regarding claims 12 and 13, modified Queneau teaches a process for the recovery of cobalt from cobalt-bearing materials according to claim 8. Queneau teaches the cobalitferous mush/slag is processed separately to maximize cobalt recovery (Col. 11, lines 36-37). Lee teaches in Example 1 a battery containing among other component[s], a copper plate, which is a raw material for high temperature treatment [u]sed (Example 1, paragraph 1), and when a battery containing copper is heated to a high temperature of 1500 ° C or higher, copper melts to form molten metal (Example 1, paragraph 3) but after cooling copper ends up as an oxide (Example 1, paragraphs 6-7). Table 2 shows 63.6% of the copper ends up in the slag. Queneau and Lee do not teach a step for recovering cobalt and copper from the slag that comprises an acidic aqueous leaching operation. 
Young teaches a method for leaching minerals including cobalt, nickel and copper (Column 2, lines 1-6) from ores using an acidic solution such as sulfuric acid (Abstract), and also concerns methods for the recovery of other minerals such as cobalt and copper from ore, soil, concentrate, slag or residue (a step for recovering cobalt and copper from the slag which comprises an acidic aqueous leaching operation, Column 8, lines 5-9). 
Young teaches the operating conditions are much milder than conventional autoclave techniques, leading to large capital and operating cost advantages (Column 5, lines 35-37). Slag is produced in the process of Queneau, and Young is drawn to leaching metals from sulfide minerals or from scrap, residue, slags, concentrates, or soils. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Queneau in view of Lee to utilize the smelting process of Lee to obtain a cobalt-bearing slag containing copper, and the acidic aqueous leaching operation as taught by Young for recovering cobalt and copper from the slag in the process of Lee in order to benefit from large capital and operating cost advantages as taught by Young.



Response to Arguments
Applicant’s arguments filed 18 February 2022, have been fully considered but they are not persuasive.
In response to applicant’s arguments regarding the combination of Queneau and Van Camp, Van Camp was previously incorporated into the grounds of rejection to address the newly added limitation to the claims dated 13 August 2021, wherein at least a substantial portion of manganese present in the cobalt-bearing slag derived from the cobalt bearing materials. As said limitation has been removed from the claims entirely with the amendment to claim 8, the previous grounds of rejection including Van Camp is withdrawn.   Accordingly, new grounds of rejection for claims 8-9 and 11-14 are provided above.
In response to applicant’s argument that Queneau teaches against the recovery of more than 90% of cobalt in a slag, the Examiner notes that Queneau discloses production of a discharge slag/value-impoverished slag (Col. 5 lines 2-5) and a cobaltiferous mush (Col. 5 line 1) in which cobalt is oxidized under oxidizing conditions (i.e. a slag) (Col. 10 lines 57-60, Col. 11 lines 10-14). The Examiner notes that Queneau teaches that the discharge slag should contain less than 25% of the cobalt (Col. 10 line 33), while Queneau is silent to the percentage of cobalt that should be obtained in the distinct cobalitferous mush product, which was mapped to the limitation of cobalt-bearing slag. The Examiner further notes that the cobaltiferous mush is processed to maximize cobalt recovery (Col. 9 lines 26-27), indicating it would in fact be desirable to maximize the amount of cobalt from the raw material that ends up in the cobaltiferous mush, which is in line with the teaching incorporated by Lee of more than 90% of the weight of Co from the feed being recovered in the cobalt-bearing slag.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        



/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733